Exhibit 10.85

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

A.N.: 130339

AMD_00123218.0

BlackRock Institutional Trust Company, N.A.

Attention: Tim Meyer

400 Howard Street

San Francisco, California 94105

March 18, 2014

Dear Mr. Meyer:

Reference is hereby made to the Amendment (MSCI reference: AMD_00105603.0) dated
December 10, 2013 (“Amendment”) to the Index License Agreement for Funds dated
March 18, 2000 (“Agreement”) by and between MSCI Inc. (formerly known as Morgan
Stanley Capital International Inc.) (“MSCI”) and BlackRock Institutional Trust
Company, N.A. (formerly known as Barclays Global Investors, N.A.) (“Licensee”).
All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Amendment or the Agreement, as the case may be.

MSCI and Licensee hereby agree to modify the Amendment as follows:

 

1. In Section 1 of the Amendment, the parties agree to add the following
Indexes:

 

  •  

MSCI EMU 100% Hedged to USD Index

 

  •  

MSCI Emerging Markets 100% Hedged to USD Index

 

2. In Section 2 of the Amendment, the parties agree to add the following Hedged
ETFs:

 

  •  

iShares Currency Hedged MSCI EMU ETF

 

  •  

iShares Currency Hedged MSCI Emerging Markets ETF

 

3. In the definition of ****************** in Section 3(a) of the Amendment, the
parties agree to add the following ************** for the corresponding
*********** specified below:

*******************

*******************

This letter modifies and operates in conjunction with the Amendment. Together
this letter, the Amendment and the Agreement constitute the complete and
exclusive statement of the agreement between the parties with respect to the
subject matter hereof and supersede in full all prior proposals and
understandings, oral or written, relating to such subject matter. To the extent
that any terms of this letter conflict with any terms of the Amendment or the
Agreement, the terms of this letter shall control. This letter shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to its conflict or choice of laws principles.

Please indicate your agreement with the foregoing by countersigning and
returning a copy of this letter.

Very truly yours,

 

MSCI Inc. By:  

/s/ David Kinzelberg

Name:  

David Kinzelberg

Title:  

Executive Director



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

 

Black Rock Institutional Trust Company, N.A. By:  

/s/ Paul C. Lohrey

Name:  

Paul C. Lohrey

Title:  

Managing Director

 

2